—Order unanimously affirmed without costs. Memorandum: Supreme Court did not abuse its discretion in denying plaintiffs’ motion for recusal (see, Kern v City of Rochester, 217 AD2d 918). Absent a legal disqualification pursuant to Judiciary Law § 14, a Trial Judge is the "sole arbiter” of recusal (People v Moreno, 70 NY2d 403, 405; see, People v Bibbs, 177 AD2d 1056, lv denied 79 NY2d 918). Plaintiffs cannot rely upon depositions that were taken after the order on appeal was entered. Those depositions are not part of the record on appeal (see, Skinner v City of Glen Cove, 216 AD2d 381). This Court is limited by the record on appeal (see, Block v Nelson, 71 AD2d 509, 511) and does not consider matters in the briefs that were not before the nisi prius court. (Appeal from Order of Supreme Court, Jefferson County, Gilbert, J.—Recusal.) Present—Green, J. P., Lawton, Fallon, Callahan and Boehm, JJ.